            Case 2:20-cv-00649-JCM-DJA Document 41
                                                40 Filed 02/05/21
                                                         02/03/21 Page 1 of 5



 1   CARPENTER HAZLEWOOD,
     DELGADO & BOLEN, LLP
 2   Gregory A. Stein, NV Bar # 13592
     1400 East Southern Avenue, Suite 400
 3   Tempe, Arizona 85282
     Telephone: (480) 427-2800
 4   Facsimile: (480) 427-2801
     minuteentries@carpenterhazlewood.com
 5   greg.stein@carpenterhazlewood.com

 6   MARQUIS AURBACH COFFING
     Jack Chen Min Juan, NV Bar # 6367
 7   Kathleen A. Wilde, NV Bar # 12522
     10001 Park Run Drive
 8   Las Vegas, Nevada 89145
     Telephone: (702) 382-0711
 9   Facsimile: (702) 382-5816
     jjuan@maclaw.com
10   kwilde@maclaw.com

11   VVENT.0001
     Attorneys for Defendant
12
                                  UNITED STATES DISTRICT COURT
13
14                                  FOR THE DISTRICT OF NEVADA

15   Kush, Inc., a Nevada corporation,                  Case No. 2:20-cv-00649-JCM-DJA
16
                               Plaintiff,
17                                                      SECOND STIPULATED MOTION
18
             v.                                           TO CONTINUE DEADLINES
                                                          IN DISCOVERY PLAN AND
19   Frank Van Vranken, Jr., an individual;                 SCHEDULING ORDER
     DOES I-X, inclusive, and ROE
20
     Corporations I-X, inclusive,                             (Assigned to the Honorable
21                                                                 James C. Mahan)
                               Defendants.
22
23           Defendant Frank Van Vranken, Jr. (“Defendant”), by and through undersigned
24   counsel, and Plaintiff Kush, Inc. (“Plaintiff”), by and through undersigned counsel, hereby
25
     submit their second stipulated motion to continue the upcoming deadlines contained in the
26
27   parties’ Stipulated Discovery Plan and Scheduling Order, specifically the following: (a)

28   discovery cut-off date, currently set for March 9, 2021; (b) dispositive motions, currently set



                                                    1
           Case 2:20-cv-00649-JCM-DJA Document 41
                                               40 Filed 02/05/21
                                                        02/03/21 Page 2 of 5



 1   for April 8, 2021; and (c) pretrial order and Fed. R. Civ. P. 26(a)(3) disclosures, currently set
 2
     for May 10, 2021.
 3
            This request is submitted in good faith and not for the purpose of delay. Although the
 4
 5   parties have worked diligently to move this case forward, the current procedural posture of
 6
     this case necessitates continuation of the foregoing deadlines. Plaintiff and Defendant’s
 7
     father, Frank Van Vranken, Sr., are currently involved in related litigation pending before
 8
 9   Judge Andrew P. Gordon. See Kush, Inc. v. Frank Van Vranken, Sr., Case No. 2:20-cv-

10   00647-APG-NJK. 1 Mr. Van Vranken, Sr. filed a motion to consolidate the case pending
11
     before Judge Gordon with the present case on October 8, 2020, which has been fully briefed
12
13
     since October 29, 2020. Defendant consents to consolidation and filed a Notice of Motion to

14   Consolidate Cases (ECF No. 34) on October 8, 2020. While opposing the motion to
15
     consolidate, Plaintiff recognizes that a ruling is needed so that the parties can meaningfully
16
     plan for discovery, depositions, dispositive motions, and the later trial. If the cases are
17
18   consolidated, the parties would endeavor to bring both cases to the same procedural point to
19   avoid the need, for example, to depose the same witnesses or conduct a mediation/settlement
20
     conference on different dates. The parties in the case pending before Judge Gordon are
21
22   awaiting rulings on Defendant’s Partial Motion to Dismiss, Plaintiff’s Motion for

23   Declaratory Relief, and the aforementioned Motion to Consolidate.
24
            In light of the foregoing, the parties do not believe it is possible to meet the upcoming
25
     deadlines. Simply put, the parties are unable to meaningfully propound discovery requests,
26
27
28   1
      An identical stipulated motion has been contemporaneously filed in this case pending
     before Judge Gordon.


                                                     2
           Case 2:20-cv-00649-JCM-DJA Document 41
                                               40 Filed 02/05/21
                                                        02/03/21 Page 3 of 5



 1   depose witnesses, draft and file dispositive motions, or otherwise prepare for trial without
 2
     knowing all of the facts, claims, and legal issues relevant thereto. Accordingly, the parties
 3
     respectfully request a 90-day continuance of each of the deadlines set forth above. If granted,
 4
 5   the parties will revisit this issue in advance of the continued deadlines to assess the current
 6
     status of the case and whether a further continuance is necessary.
 7
            The parties specifically stipulate that:
 8
 9          1.     The discovery cut-off date, presently set for March 9, 2021, shall be continued

10   to June 9, 2021;
11
            2.     The deadline to file dispositive motions, presently set for April 8, 2021, shall
12
13
     be continued to July 8, 2021; and

14          3.     The deadlines to file a joint pretrial order and make Fed. R. Civ. P. 26(a)(3)
15
     disclosures, presently set for May 10, 2021, shall be continued to August 10, 2021.
16
17                                        IT IS SO ORDERED.
                                                       IT IS SO ORDERED:
18                                        DATED: February 5, 2021
19                                                     Honorable James C. Mahan
20                                        _______________________________________
                                          DANIEL J.DATED:
                                                    ALBREGTS
21                                        UNITED STATES MAGISTRATE JUDGE
22
23          RESPECTFULLY SUBMITTED this 3rd day of February, 2021.

24
                          CARPENTER, HAZLEWOOD, DELGADO & BOLEN, LLP
25
26
                                  By:            /s/ Gregory A. Stein
                                          Gregory A. Stein, Esq.
27                                        1400 East Southern Avenue, Suite 400
                                          Tempe, Arizona 85282
28
                                          Attorneys for Defendant



                                                       3
     Case 2:20-cv-00649-JCM-DJA Document 41
                                         40 Filed 02/05/21
                                                  02/03/21 Page 4 of 5



 1
 2
                MARQUIS AURBACH COFFING
 3
                      By:     /s/ Jack Chen Min Juan (w/permission)
 4
                            Jack Chen Min Juan, Esq.
 5                          Kathleen A. Wilde, Esq.
                            10001 Park Run Drive
 6
                            Las Vegas, Nevada 89145
 7                          Attorneys for Defendant
 8                  HOGAN HULET PLLC
 9
10                    By:          /s/ Kenneth Hogan (w/permission)
11                          Kenneth Hogan, Esq.
                            Jeffrey Hulet, Esq.
12                          1140 North Town Center Drive, Suite 300
13
                            Las Vegas, Nevada 89144
                            Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                     4
           Case 2:20-cv-00649-JCM-DJA Document 41
                                               40 Filed 02/05/21
                                                        02/03/21 Page 5 of 5



 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on February 3, 2021, I electronically transmitted the
 3
     foregoing Second Stipulated Motion to Continue Deadlines in Discovery Plan and
 4
 5   Scheduling Order using the CM/ECF System for filing, and that I transmitted a Notice
 6
     of Electronic Filing to the following CM/ECF registrants:
 7
           Kenneth Hogan, Esq., and Jeffrey Hulet, Esq.
 8         HOGAN HULET, PLLC
 9         1140 North Town Center Drive, Suite 300
           Las Vegas, Nevada 89144
10         ken@h2legal.com
11         jeff@h2legal.com
           Attorneys for Plaintiff
12
13
     By: Christina Rakovitis
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                 5
